Citation Nr: 1544136	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-15 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.
 
2.  Entitlement to an initial rating in excess of 10 percent for eczema.
 
3.  Entitlement to a rating in excess of 10 percent for a right great toe disability.
 
4.  Entitlement to a rating in excess of 10 percent for a right ankle disability. 
 
5.  Entitlement to a rating in excess of 10 percent for a right thigh disability involving the femoral nerve.
 
6.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae (PFB) with keloids on the chest.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.
WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to July 1985. 

These matters come to the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2011, the Veteran and spouse testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In November 2013, the Board remanded the claims for higher ratings for additional development.  The Board also remanded the claim for service connection for sleep apnea for issuance of a statement of the case.  The Veteran was issued a statement of the case in April 2014 and perfected that appeal.  

In the June 2014 substantive appeal, the Veteran requested a hearing before the Board.  Thereafter, in written correspondence from the representative in September 2015, the hearing request was withdrawn.  

The issue of entitlement to service connection for sciatica, as secondary to a service-connected right thigh or lumbar spine disability has been raised by the record in a September 2015 appellant brief.  The Board does not have jurisdiction over that issue and it referred to the Agency of Original Jurisdiction.
FINDINGS OF FACT

1.  The competent evidence of record is at least in equipoise as to whether sleep apnea had its onset in active service.  

2.  The Veteran's service-connected right great toe disability more nearly approximates a moderately severe foot injury.  

3.  Prior to September 29, 2014, the Veteran's right ankle disability was manifested by pain, stiffness, loss of plantar flexion, and loss of dorsal flexion, and flare-ups and more nearly approximates marked limitation of motion of the right ankle.  The Veteran's service-connected right ankle disability has not approximated a severe foot injury, and ankylosis is not demonstrated during this period.

4.  A September 29, 2014 VA, examination report found that the Veteran has ankylosis of the right ankle in plantar flexion to 30 degrees and dorsiflexion to 10 degrees.  

5.  For the entire appeal period, the impairment from a right thigh disability involving the femoral nerve more nearly approximates moderate incomplete paralysis.

6.  Prior to August 30, 2002, the Veteran's eczema was not shown to have caused constant exudation or itching, extensive lesions, or marked disfigurement.

7.  As of August 30, 2002, the Veteran's eczema is shown to have required systemic therapy for a total duration of 6 weeks or more, but not constantly, during a 12-month period.

8.  Pseudofolliculitis barbae is predominantly manifested by scars that are painful on examination, but there was no objective evidence of PFB covering an area of at least 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but not higher, for a right great toe disability have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5284 (2015). 

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but not higher, for a right ankle disability have been prior to September 29, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

4.  As of September 29, 2014, the criteria for a 30 percent rating, but not higher, for a right ankle disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2015).

5.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but not higher, for a right thigh disability involving the femoral nerve, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.2, 4.7, 4.55, 4.73, Diagnostic Code 8526 (2015).

6.  Prior to August 30, 2002, the criteria for an initial rating in excess of 10 percent for eczema have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7806 (as in effect prior to August 30, 2002).

7.  Resolving all reasonable doubt in favor of the Veteran, as of August 30, 2002, the criteria for a 30 percent rating for eczema have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7806 (2008).

8.  The criteria for a rating in excess of 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7813, 7814 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As the claim for service connection for sleep apnea is granted, the Board finds that any error related to VA's duties to notify and assist with regard to that claim is thereby made moot by this fully favorable decision.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

With regard to the claims for higher ratings, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2007, March 2009, and May 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.   Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

The service medical records show that in April 1978, the Veteran was assessed with sinusitis and upper respiratory infection.  He was seen with various complaints, to include running nose, dry throat, and malaise.  His throat was slightly inflamed and chest was clear to auscultation.  August 1979 records note that the Veteran had chronic pharyngitis and recurrent tonsillitis.  A September 1982 record notes that the Veteran was seen with complaints of a sore throat for four days.  He was having difficulty swallowing and an ear ache.  Objective findings were that the right ear canal was inflamed, sulmandibular lymphs swollen, and both tonsils were inflamed and swollen.  He was assessed with tonsillitis with otitus externa involvement.   A November 1982 service record notes that the Veteran was seen for follow-up after tonsillectomy.  No problems and healed well were noted.  It was noted that tissue was present secondary to scarring from previous infection.   A March 1983 periodic examination was negative for any complaints, findings, or diagnosis of sleep apnea.  

A July 2008 VA sleep consultation record shows that the Veteran reported having bad snoring and witnessed apnea since he was on active duty, but felt that was part of life.  

An August 2008 VA medical record notes that the Veteran's chief complaint was sleep apnea.  The Veteran stated he had his tonsils removed at Fort Bragg in 1981 or 1982 for a snoring problem that was not changed by the surgery.  The VA physician assessed sleep apnea and opined that it was more likely than not present during service.  

In March 2009, the Veteran submitted a claim for sleep apnea that he asserted existed during service and continuously since service.  

In an April 2009 letter, Mr. D.H. stated that he had known the Veteran for 26 years and that they met while serving on active duty in 1983.  He stated that he witnessed the Veteran struggle with breathing problems and snoring when he slept.  While they were stationed in Hawaii, the Veteran had problems with his sinus and throat.  

In a letter from the Veteran's wife, she stated that she met the Veteran in 1984, while they were both serving on active duty in Hawaii.  She stated that she witnessed the Veteran's struggles with breathing problems, snoring, and restlessness during his attempts to sleep.  She stated that while they were dating in Hawaii, she asked the Veteran if he had always snored.  The Veteran told her that in 1977, after having a tooth pulled in service, his snoring began.  He also told her that in 1982 after having his tonsils removed, his snoring did not improve and continued to worsen.  She stated that the Veteran snored loudly and when sleeping stopped breathing.  

In a November 2010 VA examination report, the VA examiner noted that the Veteran was diagnosed with obstructive sleep apnea in 2008 by sleep study and was started on C-PAP.  Since that time, he had no improvement in daytime hypersomnolence.  In service, he was seen and evaluated for enlarged tonsils and underwent tonsillectomy in service.  By history from the Veteran, he believed that his sleep apnea started in service, but was not diagnosed until years later.  From history provided by the Veteran, he had snoring and chronic fatigue since service.  No improvement was seen according to the Veteran after the tonsillectomy.  The VA examiner noted a review and reference to medical records from service and thereafter pertinent to the Veteran's sleep apnea.  It was noted that the Veteran was employed at VA.  The diagnosis was obstructive sleep apnea.  The examiner opined that the Veteran's obstructive sleep apnea was less likely as not caused by or a result of started in the service or the result of a right peritonsillar abscess and tonsillitis with otitis externa involvement during active service.  The  rationale was that the Veteran's complete service medical records were reviewed.  He underwent a tonsillectomy in service so he would not have sleep apnea secondary to that condition since the tonsils were removed.  The examiner saw no evidence of any chronic complaints or treatment that could relate to obstructive sleep apnea after careful review of service records.  The Veteran was discharged in 1985 from service and the diagnosis of sleep apnea was not made until 2008.  As noted in UpToDate, the Veteran's increased BMI was the most significant risk factor for the development of obstructive sleep apnea.  Periodic examination dated March 1983 noted a tonsillectomy in December 1982 and a weight of 157 pounds.  Current weight was 210.6 pounds.
 
In a July 2014 VA sleep apnea disability benefits questionnaire (DBQ), the Veteran was diagnosed with obstructive sleep apnea (OSA), with a date of diagnosis in 2008.  M. Jorgenson, M.D., opined that the Veteran's OSA was more likely than not present during active duty.  

After having carefully reviewed the evidence of record, the Board finds that the evidence is at least in equipoise.  The Veteran contends that obstructive sleep apnea had its onset in service and continued thereafter, specifically related to snoring.  The service medical records are negative for findings, complaints, or diagnosis of snoring or sleep apnea.  Post-service records show that the Veteran was diagnosed with OSA.  Thus, as there is evidence of a current disability the question is whether the diagnosed obstructive sleep apnea is related to service.

The Board is aware that the November 2010 VA examiner concluded that the Veteran's sleep apnea was not related to or started in service based on the lack of in-service treatment records and medical literature supporting a conclusion that the Veteran's increased BMI was the most significant risk factor for the development of OSA. However, the VA examiner did not consider statements from a fellow service member and the Veteran's wife, who knew the Veteran during active service, as to their observations of snoring and breathing difficulties while sleeping during active service.  Further, the Veteran has submitted favorable medical opinions linking the onset of sleep apnea to service.  

The Veteran, his spouse, and fellow service members have offered competent and credible statements regarding the onset of his sleep apnea symptoms during service. They are each competent to testify as to observable symptoms such as snoring, gasping for air, and long pauses in breathing.  Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  In this case, the Board finds that their lay assertions of the Veteran having manifestations due to the sleep apnea in service are credible and sufficient to establish the onset of symptoms to the time he was serving on active duty.  Further, while not outcome determinative, there is probative value to the Veteran's statements that the symptoms he experienced during service have continued until he sought treatment and that was diagnosed with sleep apnea, assertions that he is competent to make.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the Board is aware that the Veteran's sleep apnea is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Board has nonetheless found that the Veteran had sleep apnea symptoms in service and that those symptoms continued after discharge, as is permissible under 3.303(a) in conjunction with any injury or disease a Veteran may assert is related to service.

In this case, there is no adequate reason to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22 (1998).   Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that sleep apnea was incurred during active service.  Accordingly service connection for sleep apnea is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In determining if a higher rating is warranted, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Painful motion should be considered to determine whether a higher rating is warranted, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

A March 2000 VA medical record noted that the Veteran had a scaly rash of the skin that had been diagnosed in the past as eczema which was treated that day with two topical prescriptions, Kenalog cream and Lac Hytrin lotion.  

A June 2001 VA medical record assessed the Veteran with eczematous dermatitis of the underarms and presacral areas.

A February 2002 VA dermatology record notes that the Veteran was seen for mild eczema.  The Veteran stated that the condition was not bad currently, but had flares periodically.  Desonide worked well for eczema.  The skin was not pruritic.  The Veteran had a history of steroid injections for keloids.  Objective findings noted a 5 centimeter slightly scaly plague of the low back.  He had multiple keloid scars on his back and left lateral knee, some with mild atrophy due to prior steroid injections.  The assessment was eczema, and keloids, with no treatment desire now and medications continued. 

In an August 2006 letter, J. C. Thornton, M.D., stated that the Veteran had chronic, recurrent problems with Keloids of the chest and abdomen.  The lesions had been treated using Kenalog injections.  They were effective, but he had to have them re-injected periodically as they will flared periodically.  

An October 2007 VA medical record notes that the Veteran was seen with complaints of right foot and ankle pain and swelling at times making standing for long periods difficult and also had limited range of motion as a result.  Examination revealed that range of motion was decreased in the right ankle.  

In a November 2007, the Veteran's spouse stated that she had witnessed the Veteran's service-connected disabilities worsening, to include his right toe and ankle locking when he walked, causing him pain.  The Veteran continuously complained of pain in his joints and popping in his right toe and ankle after they locked.  He had days of swelling, tenderness, and aching.  She stated that the Veteran had gone from running 5 to 10 miles a day, to barely being able to walk a few blocks without intense pain in his right to and ankle.   She further stated that the Veteran continued to suffer from eczema, and broke out over a large percent of his body and received treatment to relieve the rashes.  They had worsened and occurred more frequently.  The Veteran was no longer able to sit for long periods of time because of the burning aching sensations, and numbness in the lower back and down the right leg.  She has witnessed the Veteran being unable to hold their children on his lap and not being able to have any pressure on his right thigh, and not being able to sit for long periods of times.  She also stated that the Veteran continued to get keloids on his legs, chest, and back.  He had received shots to the keloids, which left scars and the keloids continued to reform. 

A March 2008 VA foot examination shows that the Veteran complained of right foot pain, and progressive and painful bunion and deformity of the right foot.  The severity of the right foot pain was 5 out of 10 on a daily basis and was sharp.  He did not complain of weakness, stiffness, swelling, heat, or redness.  He complained of pain that was worse with walking.  His treatment consisted of Motrin on a daily basis, which made it better.  He did not complain of flare-ups.  The Veteran used an ankle brace and cane which helped.   Physical examination revealed that the Veteran did not have a normal gait, noting that he limped due to foot and ankle pain.  His posture was normal.  The Veteran had right foot hallux valgus and hallux rigidus.  X-rays of the right foot revealed bunion deformity, mild degenerative joint disease of the right 1st MTPJ, and mild hallux valgus.  There was pain on palpation of the right first MTPJ.  The diagnosis was painful bunion and hallus limitis of the right foot.  

A March 2008 VA examination report shows that the Veteran complained of constant pain associated with walking, standing, and running.  His right ankle continued to lock and caused severe pain.  He had limited motion that had continued to decrease with time over the years.  The Veteran's usual occupation was noted as an investigator.  He had pain, weakness, stiffness, swelling, instability, giving way, locking, and fatigability.  He had flare-ups with a severity of 7 out of 10, occurring monthly, and lasting for weeks.  The flare-ups resulted in very limited motion, motion with pain and weakness going backward, forward, and side to side.  Flare-ups result in severe functional impairment as the Veteran was unable to ambulate.  When it occurred, he has to take medication, elevate the ankle, and get off his feet.  He used crutches, brace, cane, and corrective shoes.  He had not had episodes of dislocation or recurrent subluxation and no history of inflammatory arthritis.  His joint problem affected his usual occupation as he took frequent breaks, missed days at work, and had to change jobs.  As to an effect on his daily activities, walking was severe, driving was moderate, shopping and recreational activities was severe.  Physical examination of the right ankle revealed tender anterior/posterior lateral malleolus and posterior to medial malleolus.  Dorsiflexion was to 15 degrees, plantar flexion to 35 degrees, inversion to 20 degrees and eversion to 15 degrees, with no change after repetition.  Pain was noted on all range of motion.  The Veteran's gait was not normal in he favors one side.  The joint was not ankylosed.  There was pain with motion, fatigue, weakness, and lack of enduration.  Functional limitations noted were that he could not stand too long, could not walk too far, and could not stand in one place too long.  X-rays revealed no acute process. The diagnosis was osteoarthritis and tendonitis.  The Veteran was found to have impairment of joint function.  The degrees lost due to pain were 5 degrees on dorsiflexion/eversion and 10 degrees on plantar flexion and inversion.  

A March 2008 VA peripheral nerves examination report shows that the Veteran complained of burning of the front thigh to the right toe.  He could not sit for a long time.  Pressure made it worse.  There was no weakness, but more sensory symptoms.  There was no trouble with walking and no falls.  He had some leakage after urination.  On physical examination, the Veteran had normal hip flexion, knee extension, and hip adduction and abduction.  He was able to walk on his toes and heels and able to squat.  Sensory examination revealed normal vibration and proprioception.  There was decreased pain sensation in the distribution of the right anterior and lateral cutaneous nerve of the thigh.  The Veteran was noted to have sensory impairment.  The diagnosis was right anterior and lateral cutaneous neuropathy.  There was no evidence of radiculopathy.  

A March 2008 VA skin examination shows that the Veteran stated he had flares of eczema one to two times per month.  He used a prescription strength cortisone cream that kept it under control.  He also has PFB which caused him chronic problems with his beard.  His hairs were more course causing more eruptions in his skin.  He took oral tetracycline and topical erythromycin for treatment.  His skin conditions were intermittent.  He had used a corticosteroid during the last 12 months.  He had pain and tenderness in the beard during flares and pruritus.  Physical examination revealed on the left thigh annual hyperpigmented scaly plague.  Beard and central chest revealed scattered inflammatory follicular papules.  There was mild scarring on the face.  Keloids were noted on the central face.  The area of skin involved exposed areas, and 1 percent of the exposed skin was affected.  The percentage of the affected entire body is 0.5 percent.  There was scarring or disfigurement on the face and central chest.  The Veteran did not have disfigurement of disfiguring scars of the head, face, or neck.  The diagnosis was stable eczema with topical steroid treatment, PFB worsening since the beard started to turn grey, and keloid scars on the central chest secondary to that condition.  

A March 2008 VA scars examination report shows that symptoms of the scars were tenderness and pruritus of the chest.  He had three scars on his central chest that were oval shaped, each scar measuring 1 centimeter by 1 centimeter.  The scars were painful, elevated, and superficial on examination.  There was keloid formation and hypopigmentation.  He had lesions on his face. 

In an April 2008 letter, Dr. Thornton stated that he had been treating the Veteran for keloids and pseudofolliculitis barbae since 1998 and that pseudofolliculitis barbae was a persistent malady.  The keloids involved the chest, back, and left leg and had been treated with ingestible corticosteroids with variable response.  The back lesions were fairly flat, but the chest lesions ranged from 6.5 millimeter to 1.1 centimeters and were tender.  They were injected using Kenalog.  Keloids were a separate entity from eczema and pseudofolliculitis barbae, although patients with pseudofolliculitis barbae may also have keloids occur in that area due to inflammation of the hair follicles.
 
In a March 2009 letter, J. C. Thornton, M.D., stated that he had treated the Veteran for keloids and PFB.  The keloids involved the chest, back, and left leg.  Treatment consisted of ingestible corticosteroids.  The most recent therapy was in April 2008.  The back and left leg and knee lesions were fairly flat, but the chest had five lesions that ranged from 6.5 millimeters to 1.1 centimeters and were tender.  The doctor stated that keloids were a separate entity from eczemas and PFB, although patients with PFB may also have keloids occur in that area due to inflammation of the hair follicles. 

An August 2009 VA medical record notes that the Veteran was seen for pain in the right ankle and great toe.  A March 2010 VA medical record noted that the Veteran was seen for follow-up of foot arthralgia.  He had pain off and on and was taking his medication.  

In a June 2011 private medical record, Dr. J. C. Thornton noted an assessment of keloids, and treatment with Kenalog.  

During a July 2011 hearing, the Veteran testified that in the morning his right great toe locked.  It was tender, sore, deformed, and swollen and it made it difficult to walk.  It took him a while to get to the point without the degree of pain.  He stated that he was diagnosed with degenerative arthritis in the toe joint and that he had formed a bunion, which was why it continued to swell.  It also impacted his ability to ambulate.  With regard to eczema, it was on his hands, neck, and legs, above and around the knees.  He used a steroid cream that kept it at bay, but it always returned.  He stated that the steroid cream helped a great deal with diminishing the effects of the eczema.  The Veteran further testified that his right ankle was painful in the morning and when he put weight on it.  The combination of the right great toe and the ankle make it difficulty in the morning.  He wore an ankle brace.  He stated that his joints were swollen.  Standing for long periods of time or walking long distances caused pain.  The Veteran also testified that he used a cane or crutches when the weather changed and the pain worsened.  With regard to the right thigh injury, he experienced numbness, tingling, and burning in the thighs from the femoral nerve damage.  He stated that he also had back problems and that he had been told those symptoms may be related.  The Veteran explained that the symptoms affected his ability to sit down and have pressure.  After a period of time, it cramped, burned, became numb, stung, and was really uncomfortable.  He had to sit with his weight distributed to the left side.  It also affected his ability to walk.  He described various degrees of pain.  With regard to pseudofolliculitis barbae, the Veteran asserted that it affects not only his face, but his chest, back, and legs.  He described keloids and said he was told they formed because his hair follicles were turning into his skin.  He received steroid shots in each one of the keloids.  The keloids itched and burned, but after the shots, they reduced, but they left an indentation in his skin, which turned white.  They grew back, normally after a couple of months.  

In a July 2014 skin disease disability benefits questionnaire (DBQ), the Veteran was diagnosed with keloids and pseudofolliculitis barbae.  It was noted that the Veteran had a history of greater than 20 years of keloids of the chest, back, and extremities, and pseudofolliculitis barbae.  In the past 12 months, the Veteran had been treated with systemic corticosteroids or other immunosuppressive medications for the treatment of keloids.  Medications were Kenalog 10 and Kenalog 40.  It was noted that the Veteran did not have any visible eczema.  The examiner also noted that the Veteran had a benign neoplasm, currently undergoing treatment, and that the residual condition was keloids.  The DBQ was signed by J. C. Thornton, M.D. 

In a July 2014 scars DBQ, the Veteran was diagnosed with keloids and pseudofolliculitis barbae.  The examiner noted that the Veteran had scars of the trunk or extremities that were tender and uncomfortable when flaring.  Specifically located on the chest and back.  He had a scar on the right lower thigh, not affected, linear, with a length of 0.6 centimeters.  He had a scar on the left lower thigh, affected, linear, with a length of 1.0 centimeters.  Two scars on the mid-chest, affected, one with length of 1.1 centimeters and the other 0.6 centimeters.  Right shoulder scar, affected, linear, with a length of 0.6 centimeters.   The DBQ was signed by J.C. Thornton, M.D.

An August 2014 VA skin disease examination report shows that the Veteran was diagnosed with eczema and pseudofolliculitis barbae.  The Veteran stated that he uses cream now more than before for eczema.  The Veteran stated he had keloids from a history of pseudofolliculitis which required steroid injections in the past and now he had scars as a residual of the keloids on the knees, chest, and back.  The Veteran stated he only had a few bumps on his chin from a history of pseudofolliculitis barbae.  The Veteran stated that the pseudofolliculitis was getting worse and that he developed keloids which required steroid injections on the neck, chest, and the legs.  The examiner noted that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck.  In the past 12 months, the Veteran had been treated with topical corticosteroids for a total duration of six weeks or more, but not constant.  He also received steroid injections for keloids for a period less than 6 weeks.  Physical examination revealed that the Veteran's eczema and papulosquamous disorder, each, affected less than 5 percent of the total body area and the exposed area.  The examiner stated that the Veteran had small hyperpigmented areas on the legs from a history of eczema.  He had no keloids at that time, but had scars as a residual.  He had only a few papules noted on the chin from pseudofolliculitis barbae.  The examiner concluded that the Veteran's skin conditions did not impact his ability to work.  

An August 2014 VA ankle examination report shows that the Veteran was diagnosed with right ankle strain.  The Veteran stated that the right ankle had gotten worse.  He had pain daily, especially when he rose in the morning.  Range of motion testing revealed that plantar flexion ended at 45 degrees and dorsiflexion ended at 20 degrees without any objective evidence of painful motion.   The Veteran was able to perform repetitive motion testing without any additional limitation, but was noted to have pain on movement in the right ankle.  He did not have tenderness or pain on palpation of the joints or soft tissue of the ankle.  Muscle strength testing was 5/5.  The Veteran did not have instability or ankylosis.  The Veteran used a cane on a regular basis for locomotion.  The Veteran's ankle condition impacted his ability to work in that it was difficult for the Veteran to walk long distances.  

An August 2014 VA foot examination report shows that the Veteran was diagnosed with right first great toe injury.  The Veteran stated that his right great toe had gotten worse.  He had pain all the time and took Motrin.  The Veteran reported having functional impairment in that he had difficulty with long distance walking.  The Veteran had pain on use of the feet, but the pain was not accentuated on manipulation, and there was swelling.  The examiner noted that the Veteran had mild or moderate symptoms due to a hallux valgus condition affecting the right side.  Physical examination revealed pain on movement, excess fatigability, and swelling that contributed to functional loss and significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  The functional loss was described by the Veteran as not being able to walk long distance.  X-rays of the right foot revealed no interval change since April 2009.  There was mild bunion deformity, but otherwise an unremarkable right foot.  With regard to the impact on the Veteran's ability to perform any type of occupational task, the examiner noted that it was difficult for the Veteran to walk long distances.  

An August 2014 VA muscle injury examination report shows that the Veteran was diagnosed with right thigh muscle injury, strain.  He had a non-penetrating muscle injury.  The Veteran stated that the right thigh has been about the same.  He continued to have numbness of the right thigh, but the Veteran also has had sciatica from a lumbar condition, which can cause the same symptoms which were difficult to differentiate.  The examiner noted that the Veteran had a right muscle injury to Group XIV, anterior thigh muscles: sartorius, rectus femoris, and quadriceps.   Muscle strength testing was 5/5.   He did not have muscle atrophy.  

An August 2014 VA peripheral nerves examination report shows that the Veteran was diagnosed with superficial right femoral nerve condition.  The Veteran stated that he had pain and numbness of the right thigh, especially when someone sat on his thigh.  The Veteran had symptoms attributable to a peripheral nerve condition in that he had constant and intermittent pain and numbness in the right lower extremity, described as mild.  Reflex examination was normal (2+).  Sensory examination revealed decreased sensation in the right upper anterior thigh (L2).  The Veteran had an altagic condition due to a spine condition.  The examiner noted that the involved nerve was the anterior crural (femoral) nerve on the right side, which was normal, and the external cutaneous nerve of the right thigh with incomplete paralysis that was mild.  His nerve condition did not impact his ability to work.

An August 2014 VA scars examination report shows that the Veteran was diagnosed with residuals scars from treatment for keloids.  He had scars on the trunk or extremities, other than the head, face, or neck.  The Veteran stated that he had scars as residuals of treatment of keloids.  The Veteran did not have keloids anymore.  The scars were not painful or unstable.  The Veteran had three superficial non-linear scars on the right knee, that were round and about 1 centimeter in diameter, and each scar measured 1 by 1 centimeter.  On the left knee, the Veteran had 3 superficial non-linear scars, with two measuring 2 centimeters by 1 centimeter and one measuring 3 centimeters by 2 centimeters.  He had 4 scars that were superficial and non-linear, located in the mid chest area.  Each measured 1 centimeter by 1 centimeter.  He had two superficial, non-linear round scars on the upper back.  Each measured 1 centimeter by 1 centimeter.  The approximate total area each area was 1 square centimeter.  The Veteran did not have limitation of function or any other physical findings due to any of the scars.

A September 2014 VA ankle DBQ shows that the Veteran was diagnosed with osteoarthritis of the right ankle.  The Veteran stated that he could not stand for very long due to limited planter and dorsiflexion.  Range of motion testing revealed plantar flexion to 30 degrees and dorsiflexion to 10 degrees, with painful motion that contributes to functional loss.  There was no addition limitation testing of motion on repetitive testing.  He had localized tenderness or pain to palpation of joints or soft tissue, located anterior, medial, and lateral.  The examiner noted that the Veteran had less movement than normal, weakened movement, pain on movement, and interference with standing.  Those factors were associated with limitation of motion.  The examiner estimated that range of motion due to pain and functional loss during flare-ups or when the joint is used repeatedly over the period of time would result in plantar flexion to 25 degrees and dorsiflexion from 5 to 8 degrees.  The functional loss caused the Veteran to be unable to walk comfortably or without rest.  Muscle strength testing was 4/5, noting a reduction in muscle strength.  He did not have muscle atrophy.   It was noted that the Veteran had ankylosis of the right ankle in plantar flexion to 30 degrees and in dorsiflexion to 10 degrees.   There was no instability or dislocation.  There is objective evidence of crepitus.  The right ankle disability impacted his employability in that standing and walking caused aching, popping, and feeling like it would give out.  

A September 2014 hip and thigh DBQ shows that the Veteran complained of right thigh pain and numbness.  The diagnosis was myositis ossificans.  The Veteran stated that with flare-ups the pain was constant, but when severe it limited his ability to do many activities of daily living.  As to functional loss or impairment, he had limited sensation in the right thigh and due to constant pain, he could not sit for long periods of time without pain.  His right hip had flexion to 100 degrees, extension to 20 degrees, abduction to 30 degrees, adduction to 15 degrees, external rotation to 45 degrees, and internal rotation to 30 degrees.  The Veteran was able to perform repetitive use testing without any additional limitation in range of motion.  The Veteran had pain that contributed to functional loss and limitation of range of motion.  The Veteran had less movement than normal, weakened movement, pain on movement, and interference with sitting and standing.  Muscle strength testing was 4/4.  He did not have muscle atrophy.  He occasionally used crutches and a cane.  His right thigh disability impacted his occupation in that sitting or standing for longer than 30 minutes increased pain.   
  
A September 2014 foot condition DBQ shows that the Veteran's great toe was in constant pain that increased when standing and had flares when walking or exercising.  He had mild symptoms due to hallux rigidus.  The disability chronically compromised weight bearing.  There was pain on examination that contributed to functional loss.  He had less movement than normal, pain on movement and on weight-bearing, and swelling.  He experienced trouble walking or standing.  During flare-ups, pain and swelling increased with exercise.  He used crutches and a cane occasionally.  

A September 2014 skin disease DBQ shows that the Veteran was diagnosed with keloids and pseudofolliculitis barbae.  The keloids were treated with systemic corticosteroids or other immunosuppressive medications, specifically, Kenalog.   The examiner indicated that the Veteran did not have eczema.  

A September 2014 scars DBQ shows that the Veteran was diagnosed with keloids and pseudofolliculitis barbae.  The scars were tender and uncomfortable when flaring.  A scar was located on the right lower thigh, and was not affected.  It was linear and measure 0.6 centimeters.  A scar on the left distal thigh was affected, linear, and measured 1.0 centimeters in length.  He had two scars, mid-chest, affected, and linear, measuring 1.1 centimeters and 0.6 centimeters.  He had a scar on the right shoulder, affected and linear, measure 0.6 centimeters.  

Right Great Toe

The Veteran's right great toe disability is rated 10 percent disabling under Diagnostic Code 5280-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  In this case, Diagnostic Codes 5280 is used for rating hallux valgus, unilateral, while Diagnostic Code 5284 contemplates other foot injuries.  

Diagnostic Code 5280 provides a 10 percent rating for unilateral hallux valgus if it is operated with resection of metatarsal head.  A 10 percent rating is also warranted for severe hallux valgus, equivalent to amputation of the great toe.  The highest available rating available under Diagnostic Code 5280 is 10 percent.  38 C.F.R. § 4.71a  Diagnostic Code 5280 (2015).

Diagnostic Code 5284 provides ratings for residuals of other foot injuries not already covered by another provision of the rating schedule.  Moderate residuals of foot injuries are rated 10 percent.  Moderately severe residuals of foot injuries are rated 20 percent disabling.  Severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

Terms such as mild, slight, moderate, and severe, are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6  (2015).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  Ratings based on arthritis cannot be combined with ratings based on limitation of motion of the same joint  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

Based on the evidence, the Board finds that the Veteran's right great toe disability is manifested by symptoms that more nearly approximate the criteria for a 20 percent disability rating under Diagnostic Code 5284.  There are findings that the joint function of the foot was limited by pain on movement, fatigue, and swelling.  The evidence of record also shows that the Veteran had limitations for standing and walking, he limped due in part to pain in his right foot, and he needed assistive devices for ambulation.  

The criteria for a rating in excess of 20 percent is not warranted under any other diagnostic code since the only other codes that provide for a higher rating involve either amputation of the great toe with removal of metatarsal head or severe malunion or nonunion of the tarsal or metatarsal bones, which are not present in this case.  38 C.F.R. § 4.71a , Diagnostic Code 5171, 5283 (2015).  Therefore, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ankle

The Veteran is in receipt of a 10 percent disability rating for a service-connected right ankle disability pursuant to Diagnostic Code 5271. 

Limited motion of the ankle is rated under Diagnostic Code 5271.  Under that diagnostic code, a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of the motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

The normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Words such as moderate and marked are not defined in the VA Schedule for Rating Disabilities. Use of terminology such as severe by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be considered in arriving at a decision regarding an increased rating.

In light of the evidence of record, the Board has found that a 20 percent rating is warranted prior to September 29, 2014, under Diagnostic Code 5271.  The Board finds that marked limitation of ankle motion was shown prior to September 29, 2014.  That is the highest schedular rating under Diagnostic Code 5271.  Therefore, that diagnostic code cannot serve as a basis for an increased rating because the maximum schedular rating is already assigned.

The Board also finds that no higher or separate schedular rating is warranted under any of the other codes pertaining to the ankle for the period prior to September 29, 2014.  The evidence shows that the Veteran's right ankle disability was not manifested by ankylosis prior to September 29, 2014, as ranges of motion were consistently reported and none of the examiners found that there was any ankylosis.  Therefore, a higher rating is not warranted under either Diagnostic Code 5270 for ankle ankylosis or Diagnostic Code 5272 for subastragalar or tarsal joint ankylosis.  Ranges of motion of the ankle have been shown on all examinations.  Also, the evidence does not show that the Veteran's right ankle has undergone astragalectomy or is manifested by malunion of os calcis or astragalus.  Therefore, a rating under Diagnostic Code 5274 or 5273 is not warranted.  The Board has also considered Diagnostic Codes 5276, 5277, 5278, and 5283, which concern disabilities of the foot and provide for ratings higher than 20 percent.  However, since the Veteran's right ankle disability is not shown by the medical evidence to manifest flatfoot, weak foot, claw foot or malunion or nonunion of the tarsal or metatarsal bones, those Diagnostic Codes are not applicable.

Accordingly, despite the range of motion findings of record, absent a diagnosis of ankylosis or findings of symptoms akin to fusion of the ankle joint, the Board concludes that the Veteran's service-connected right ankle disability is appropriately compensated as 20 percent disabling under Diagnostic Code 5271 for marked limitation of ankle motion prior to September 29, 2014.  The Board reaches the same conclusion even when considering functional loss due to pain, which was considered in assigning the 20 percent rating.  38 C.F.R. §§ 4.40 , 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 20 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected right ankle disability, and none of the findings have been shown to be so disabling as to, effectively, result in ankylosis or fusion of the ankle joint, as required for the next higher rating during the period prior to September 29, 2014.

As of September 29, 2014, the Veteran was shown on a VA ankle DBQ examination to have ankylosis of the right ankle in plantar flexion to 30 degrees and dorsiflexion to 10 degrees.  

Diagnostic Code 5270 pertains to ankylosis of the ankle.  A rating of 30 percent is provided for ankylosis of an ankle when the ankle is ankylosed in dorsiflexion between 0 and 10 degrees, or in plantar flexion between 30 degrees and 40 degrees.  38 C.F.R. § 4.71a , Code 5270 (2015).  Rather than limitation of dorsiflexion to 5 degrees, under that diagnostic code, the ankle must be essentially fixed in a position between 0 and 10 degrees of dorsiflexion or between 30 and 40 degrees of plantar flexion.  

Overall, the Board finds that the evidence of record does not support additional higher compensation due to functional loss for the right ankle during the appeal period.  Therefore, the Board finds that a rating of 20 percent, but not higher, was warranted prior to September 29, 2014.  As of September 29, 2014, a rating of 30 percent, but not higher, is warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Thigh Disability

The Veteran is in receipt of a 10 percent disability rating for a service-connected right thigh injury involving the femoral nerve pursuant to Diagnostic Code 8526, which pertains to nerve injuries.   

Diagnostic Code 8526 provides the rating criteria for paralysis of the anterior crural (femoral) nerve.  Disability ratings of 10 percent, 20 percent, and 30 percent are assigned for incomplete paralysis that is mild, moderate, or severe.  Complete paralysis of the femoral nerve is rated 40 percent and contemplates paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526 (2015). 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015). 

Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  38 C.F.R. § 4.124a (2015).

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms mild, moderate, or severe as used in the diagnostic codes.  Instead, adjudicators must evaluate all of the evidence and make a decision that is equitable and just.  38 C.F.R. § 4.6(2015).

The Board finds that the evidence supports the assignment of a 20 percent rating for a service-connected right thigh injury with nerve.  The evidence of record shows that the Veteran's symptoms include limitation of motion, weakness, fatigability, decreased coordination, tingling, pain, and cramps.  Based on the above findings, and sensory loss, muscle strength of 4/5, and complaints of numbness and weakness, the assignment of a 20 percent rating under Diagnostic Code 8526 for moderate incomplete paralysis of the femoral nerve, is warranted.  However, the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent as there is no evidence of severe or complete paralysis. Although the Veteran has altered sensation in the right leg from nerve injury, function remains in the right thigh.  He is ambulatory with the use of various assistive devices.  Thus, the evidence does not show neurological symptomatology to demonstrate severe or complete paralysis.  38 C.F.R. §§ 4.123 , 4.124, 4.124a, Diagnostic Code 8526 (2015).

The Board notes that a separate rating for a right muscle injury to Group XIV is not in order because the nerve damage and the muscle damage affect the same body part, specifically the upper leg and thigh.  A muscle injury rating will not be combined with a peripheral nerve paralysis rating for the same body part, unless the injuries affect entirely different functions.  38 C.F.R. §§ 4.14, 4.55 (2015).

The Board has considered the Veteran's hearing testimony describing painful motion, and the need for a cane and a brace for stability.  However, the evidence does not support objective findings of functional loss beyond that for which he is being compensated.  The 30 percent rating assigned contemplates significant limitations in the ability to walk and stand, and with mobility, carrying, and lifting, and significant pain.

While there is limitation of motion of the right thigh, that limitation of motion is shown to be due to the sensory deficit due to the laceration of the femoral artery rather than an injury to the musculoskeletal aspects of the right thigh.  The provisions of 38 C.F.R. § 4.124a  dealing with nerve injuries have been selected as the most appropriate for rating the Veteran's impairment.  It is clear from a review of various diagnostic codes that impairment of movement of various joints are contemplated by the neurological ratings.  In view of the rating criteria set forth in 38 C.F.R. § 4.124a , the Board finds that assignment of a separate limitation of motion rating would constitute pyramiding and thus be contrary to the provisions of 38 C.F.R. § 4.14.

Overall, the Board finds that the evidence of record does not support additional compensation due to functional loss for the right thigh during the appeal period.  Therefore, the Board finds that a 20 percent rating, but not higher, is warranted for right thigh femoral nerve injury.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Eczema

The Veteran's eczema has been assigned an initial 10 percent rating under the version of 38 C.F.R. § 4.118, Diagnostic Code 7806 in effect prior to August 30, 2002. 

By regulatory amendment effective August 30, 2002, substantive changes were made to the schedular criteria for rating skin diseases.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7833.  See 67 Fed. Reg. 49596 -49599 (July 31, 2002).  As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new rating criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions. Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The retroactive reach of the revised regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change. 

As the RO has considered both the former and revised criteria for rating the Veteran's eczema, and furnished him notice of the revised criteria in the February 2003 statement of the case, there is no due process bar to the Board also considering the former and revised criteria. 

Under the criteria of former Diagnostic Code 7806,  in effect prior to August 30, 2002, a 10 percent rating requires exfoliation, exudation, or itching involving an exposed surface or extensive area.  A 30 percent rating required constant exudation or itching, extensive lesions, or marked disfigurement.  A 50 percent rating required ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or the skin disorder must be exceptionally repugnant.  38 C.F.R. 4.118, Diagnostic Code 7806 (2002). 

Under the criteria of revised Diagnostic Code 7806, effective August 30, 2002, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.   A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. 4.118, Diagnostic Code 7806 (2015).

The Board also notes that Diagnostic Code 7800 is applicable and was amended effective October 23, 2008.  However, as the Veteran's claim was received prior to October 23, 2008, the older criteria apply because he has not requested rating under the amended criteria.

Diagnostic Code 7800 for rating disfigurement of the head, face, or neck provides a 10 percent rating for one characteristic of disfigurement.  A 30 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

There eight characteristics of disfigurement are:  (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one quarter inch (0.6 centimeters) wide at the widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue, (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Based on the evidence, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent prior to August 30, 2002.  In order to warrant a rating in excess of 10 percent rating under Diagnostic Code 7806 prior to August 30, 2002, the evidence must show constant exudation or itching, extensive lesions, or marked disfigurement.  That is not shown prior to August 30, 2002, by lay evidence or medical evidence.  The evidence of record is consistent with a 10 percent rating prior to August 30, 2002, under Diagnostic Code 7806 based on mild eczema, with the Veteran receiving minimal, if any, treatment.

Under the criteria in effect since August 30, 2002, there is no evidence that the Veteran's eczema encompassed 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, even with consideration of scarring found on examination.  However, the Board finds that there is evidence of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

The criteria for the maximum 60 percent rating have not been met.  At most, less than 5 percent of the Veteran's entire body and exposed body area are affected by eczema, less than the 40 percent required for a higher rating.  The evidence does not reasonably show that the Veteran's eczema requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. 

Further, the criteria for even the next highest rating after 30 percent of 50 percent under revised Diagnostic Code 7800 have not been met during the period since August 30, 2002.  There is no indication of tissue loss, whether visible, palpable, or otherwise, or of gross distortion or asymmetry of two features or paired sets of features.  While half to a majority (four or five) of the eight characteristics of disfigurement are needed, most if not all are not found here.  Hyperpigmentation was found, and the scars on the Veteran's neck were extensive since there little normal intervening skin was found.  However, the hyperpigmented areas were not noted to exceed six square inches.  The scars were not noted to be five or more inches in length or at least one-quarter inch wide at the widest part.  There is no indication of tissue loss, which includes underlying soft tissue, let alone an area of loss exceeding six square inches.  No reference whatsoever was made to abnormal skin texture or indurated and inflexible skin, much less of an area exceeding six square inches.  There was no mention of the Veteran's scars adhering to underlying tissue or of the surface contour of his scars being elevated or depressed on palpation.

Accordingly, the Board finds that the criteria for a rating in excess of 10 percent for eczema were not met prior to August 30, 2002.  However, as of August 30, 2002, the evidence shows that the Veteran met the criteria for a rating of 30 percent, but not higher, for eczema.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pseudofolliculitis Barbae

Skin disorders are rated under the General Rating Formula for skin.  38 C.F.R. § 4.118 (2015).  Because PFB is not listed under 38 C.F.R. § 4.118, the RO originally rated the disability under Diagnostic Code 7814, used for rating tinea barbae.  The criteria for rating skin disorders was amended, effective August 30, 2002 and those amendments eliminated Diagnostic Code 7814 and provided for evaluation of tinea conditions under Diagnostic Code 7813.

VA amended that portion of the Schedule for Rating Disabilities pertaining to scars in 2008.  As set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  The Veteran's claim for an increased rating was received at the RO in July 2007.  Thus, the new regulations are not applicable; all cited diagnostic codes are as in effect prior to October 23, 2008.

Diagnostic Code 7813 directs that tinea barbae of the beard area be rated as disfigurement of the head, face, or neck using Diagnostic Code 7800, scars using Diagnostic Codes 7801 to 7805, or dermatitis using Diagnostic Code 7806, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2008).   

In addition to Diagnostic Codes 7800 and 7806 discussed above, under Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion: area or areas exceeding 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), warrant a 10 percent rating.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars, other than head, face, or neck, that are superficial and that do not cause limited motion in an area or areas of 144 square inches (929 square centimeters) or greater.  Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  Under Diagnostic Code 7804, a 10 percent rating is warranted for scars that are superficial and painful on examination.  Under Diagnostic Code 7805, other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7805 (2008).

After a careful review of the medical evidence of record, the Board finds that no more than the current 10 percent rating is warranted for PFB.

The evidence described above does not show disfigurement of the face with visible tissue loss and gross distortion or asymmetry of one feature or paired set of features. There is also no evidence that PFB causes any of the eight characteristics of disfigurement.  PFB has not been shown to result in a scar that is 5 or more inches (13 or more centimeters) in length or at least one-quarter inch (0.6 centimeters) wide at the widest part.  The surface contour of any scarring caused by PFB has not been shown to be elevated or depressed on palpation and the scarring has not been shown to be adherent to any underlying tissue.  The remaining characteristics of disfigurement also are not present as the area of skin affected by PFB has not been shown to cover an area exceeding six square inches (39 square centimeters).  Therefore, the Veteran is not entitled to a higher rating under DC 7800.  

Further, there is no evidence in the record, including the Veteran's competent lay statements, indicating that PFB involves at least 20 percent of the entire body or of the exposed areas affected.  There is also no evidence showing the use of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period. Thus, the Veteran is not entitled to a higher rating under Diagnostic Code 7806.

The Board has also considered whether the Veteran is entitled to a higher rating at any point during the pendency of this appeal under Diagnostic Code 7828, which rates acne.  Under Diagnostic Code 7828, a 10 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck; and a 30 percent rating is assigned for deep acne affecting 40 percent or more of the face and neck. 38 C.F.R. § 4.119 , Diagnostic Code 7828 (2007).  A rating in excess of 30 percent is not available under DC 7828. 

Based upon a full review of the record, the Board finds that the preponderance of the evidence is against entitlement to a disability rating in excess of 10 percent for the PFB under Diagnostic Code 7828.  The Board acknowledges that the Veteran has undergone numerous treatments for deep inflamed nodules and keloids, to include receiving several Kenalog injections.  However, at no point has the Veteran's PFB been reported to affect 40 percent or more of the face or neck.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for any higher rating for PFB and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The record does not show that the Veteran has been hospitalized for any of the disabilities on appeal.  There is also no objective evidence showing that the service-connected disabilities have caused marked interference with employment beyond that anticipated by the assigned rating.  While the examination reports note interference with work functions, particularly due to problems with ambulation, that symptoms is considered and compensated by the assigned ratings.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for the Veteran's service-connected disabilities on appeal is contemplated by the rating schedule, and the assigned schedular ratings are each adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.



ORDER

Service connection for sleep apnea is granted.  

A 20 percent rating, but not higher, for a right great toe disability is granted.  

A 20 percent rating, but not higher, for a right ankle disability, for the period prior to September 29, 2014, is granted.  

A 30 percent rating, but not higher, for a right ankle disability, as of September 29, 2014, is granted.  

A 20 percent rating, but not higher, for a right thigh disability involving the femoral nerve, is granted.  

A rating in excess of 10 percent rating for eczema for the period prior to August 30, 2002, is denied.  

A 30 percent rating, but not higher, for eczema, as of August 30, 2002, is granted.  

A rating in excess of 10 percent for pseudofolliculitis barbae is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


